The State of TexasAppellee/s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                    December 11, 2014

                                   No. 04-13-00532-CR

                                  Edward Lee CARTER,
                                       Appellant

                                              v.

                                THE STATE OF TEXAS,
                                      Appellee

                From the 144th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011CR1674
                     The Honorable Angus McGinty, Judge Presiding


                                      ORDER
Sitting:     Catherine Stone, Chief Justice
             Karen Angelini, Justice
             Rebeca C. Martinez, Justice

     The panel has considered the Appellant’s Motion for Rehearing, and the motion is
DENIED.


                                                   _________________________________
                                                   Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of December, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court